Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cousineau et al. (U.S. Patent 5,295,620), herein referred to as Cousineau.
In regards to claim 1, Cousineau discloses an extension pole system comprising: a. an extension pole (telescopic pole 12) configured to transition between a collapsed orientation and an extended orientation (via the extension and collapsing of tubes 16-18); and b. a foot brace (foot actuated lever 13) coupled to a lower end of the extension pole, wherein the foot brace is configured to receive a foot of a user (foot actuated), wherein an upper end of the extension pole (tool cradle 14) is configured to releasably couple to an attachment (e.g. impact tool 37).
In regards to claim 2, Cousineau discloses wherein the extension pole comprises: i. a plurality of extension sections (16-18); and ii. locking means (locking collar 19) configured to releasably lock the extension sections (16-18) in place.  
In regards to claim 4, Cousineau discloses wherein the extension pole (12) is permanently attached to the foot brace (13).  
In regards to claim 5, Cousineau discloses wherein the foot brace is integrally formed as part of extension pole (via pivot pin 24).  
In regards to claim 7, Cousineau discloses wherein the attachment is selected from the group consisting of a manual tool, a power tool, a cleaning tool, a cleaning device, a cleaning apparatus, a painting tool, a painting device, a painting apparatus, and a camera (impact tool). 
In regards to claim 9 and 12, Cousineau discloses wherein the extension pole (12) comprises a handle (44; fig. 10).  
In regards to claim 10, Cousineau discloses wherein the extension pole (12) further comprises a strap (clamps 33) configured to secure the extension pole (12) to an object (impact tool) or the user.  
In regards to claim 11, Cousineau discloses wherein the handle (44) and the strap (33) are disposed on opposite sides of the extension pole (fig. 7).  

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraley (U.S. Patent 3,828,373).
In regards to claim 1, Fraley discloses an extension pole system comprising: a. an extension pole (46/38/42) configured to transition between a collapsed orientation and an extended orientation (46 slides within 42); and b. a foot brace (36/32) coupled to a lower end of the extension pole, wherein the foot brace is configured to receive a foot of a user (to drive the ground stake 10 into the ground), wherein an upper end of the extension pole (46/38/42) is configured to releasably couple to an attachment basin 16).
In regards to claim 2, Fraley discloses wherein the extension pole comprises: i. a plurality of extension sections (46/38/42); and ii. locking means (48) configured to releasably lock the extension sections (46/42) in place.  
In regards to claim 3, Fraley discloses wherein the foot brace (36/32) comprises one or more spikes (34) configured to secure the foot brace to a ground surface.  
In regards to claim 5, Fraley discloses wherein the foot brace (36/32) is integrally formed as part of extension pole (38 via a weld).  
In regards to claim 6, Fraley discloses wherein the foot brace is removably coupled to the extension pole.
In regards to claim 7, Fraley discloses wherein the attachment is selected from the group consisting of a manual tool, a power tool, a cleaning tool, a cleaning device, a cleaning apparatus, a painting tool, a painting device, a painting apparatus, and a camera (wash basin is a cleaning apparatus). 
In regards to claim 8, Fraley discloses wherein, when the system is upright and in the collapsed orientation, an upper end of the extension pole is disposed between 4 and 7 feet above a ground surface (waist height; see abstract).     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cousineau et al. (U.S. Patent 5,295,620), herein referred to as Cousineau. In regards to claim 8, Cousineau discloses wherein, when the system is upright and in the collapsed orientation, an upper end of the extension pole is disposed between 4 and 7 feet above a ground surface.  Cousineau discloses that the “ minimal annular space between the support tube 16 the intermediate tube 17 and between the intermediate tube 17 and the extension rod 18 provides stability in the telescopic pole 12 even when the extension arm is extended, for example, to 16 feet.”  Cousineau discloses that the extension rod 18 “could be formed of a solid steel rod or steel tubing having a length of 84 inches”.  If the one extension is 7 ft, then it would stand that the collapsed orientation would have a length greater than 7 ft.  The difference between Cousineau and the claimed invention being the length of the poles and their ability to collapse which would be determined based upon the height needed to be worked.  It would have been obvious to one having ordinary skill in the art to have adjusted the lengths and thus the collapsing compactness of the Cousineau pole as needed to reach the desired working height. 

Claims 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minneman et al. (U.S. Patent 5,860,534), herein referred to as Minneman.
In regards to claim 13, Minneman discloses a foot brace for an extension pole (12), the foot brace comprising: a. an opening (between 60 and 14b) configured to receive a foot of a user; and b. one or more spikes (54/560 configured to secure the foot brace to a ground surface, 13U.S. NONPROVISIONAL UTILITY PATENT APPLICATION DOCKET NO. WILSO-002USCIP wherein an upper portion of the foot brace is configured to couple to the extension pole (e.g. 14), wherein the foot brace is configured to stabilize the extension pole when the extension pole is in an upright position.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Minneman et al. (U.S. Patent 5,860,534), herein referred to as Minneman.
In regards to claim 14, Minneman discloses the claimed invention except wherein the foot brace is configured to releasably couple to the extension pole.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made 14 and 14b a removable connection rather than an integral one, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (U.S. Publication 2013/0038770) in view of Gorham (U.S. Patent 3,952,878).  
In regards to claim 15, Hawkins discloses a method of using an extension pole system, the system comprising: a. an extension pole (26/27) comprising a plurality of extension sections (26/27), wherein the extension pole (C) is configured to transition between a collapsed orientation and an extended orientation (“Preferably, the lower body (27A) is tube-like or hollow, and the upper body (26A) is inserted and can be used for extension purposes” paragraph [0018]) ; b. a foot brace (42) coupled to a lower end of the extension pole (at 27; fig. 4a-4b ); and c. an attachment (12 via snap quick connect attachment device 20; paragraph [0016]) releasably coupled to an upper end of the extension pole (at 26), the method comprising: with the extension pole in the collapsed orientation (26 slid inside 27): coupling the attachment (12) to the upper end of the extension pole (26); orienting the extension pole in a vertical position with the foot brace (42) resting on a ground surface; positioning the user's foot on the foot brace and applying downward force on a base portion of the foot brace (A ledge (42) is provided and sized to be used for foot pressure to drive a stake (44) or spike into the ground to provide improved stability; paragraph [0018]), the base portion being located underneath the user's foot; extending the sections to transition the extension pole from the collapsed orientation to the expanded orientation (adjusting the length that 26 extends from 27); and with the extension pole in the extended orientation: 14U.S. NONPROVISIONAL UTILITY PATENT APPLICATION DOCKET NO. WILSO-002USCIP collapsing the sections to transition the extension pole from the extended orientation to the collapsed orientation (adjusting the length that 26 extends from 27 to a lowered collapsed position or for transportation and storage).  
Hawkins does not disclose that the user puts their foot within the foot brace, and rather discloses that they put their foot on the foot brace.  Attention is further directed the Gorham gun stand.  The Gorham gun stand is considered analogous art in that both are concerned with the mounting of a stand via an elongated pole and foot engagement means to secure the pole to the ground.  Gorham discloses that the foot engagement is integral with the spike and forms a recessed area on both sides of the spike to engage the user’s foot.   It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the spike and foot engagement area of Hawkins to be integral forming a foot insertion area such as taught by Gorham to engage both the top and bottom of the user’s foot.
To the extent that it can be argued that it is not clear if the accessory is placed on the pole before or after the pole is stuck in the ground, there are only two possible scenarios.  As the tablet is light, it would be understood that the user could set up the tri-pod type device before installing the tablet or after installing the tablet via the quick connect and that the tablet could then be adjusted either up or down as needed by the user while attached.  It would have been obvious to one having ordinary skill in the art to either attach the table before or after the tri-pod was inserted into the ground depending on their preference. 
In regards to claim 16, the modified device of Hawkins discloses wherein the foot brace comprises one or more spikes (44) configured to secure the foot brace to a ground surface.  
In regards to claim 17, the modified device of Hawkins discloses wherein applying downward force on the base portion of the foot brace is configured to stabilize the extension pole in the vertical position, wherein the user is able to use both of his/her hands to transition the extension pole between the collapsed orientation and the extended orientation (as per Figure 1, the accessory is capable of standing on its own, such that the user’s hands are free to adjust the extension pole).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724